In re Lewis, Chris; — Defendant(s); applying for writ of certiorari and/or review; to the Court of Appeal, Fourth Circuit, No. 91KA-1365; Parish of Orleans, Criminal District Court, Div. “F”, No. 346-972.
Granted in part; denied in part. Relator’s “Application to file for Writ of Certio-rari” is deemed to constitute a writ seeking direct review of the Court of Appeal’s decision. Relator is allowed ninety (90) days to supplement the writ. Relator’s motion for production of documents is denied. Those documents are irrelevant at this time. Relator may seek production of relevant documents in any post-conviction proceeding after direct review has run its course.